Citation Nr: 0714583	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-15 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to September 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, that denied the above claim.

In February 2006, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The issue of service connection for a psychiatric disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In April 1999, the RO declined to reopen a claim for 
service connection for an acquired psychiatric disorder.  The 
veteran did not appeal.

2.  Evidence received since the April 1999 RO decision is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1999 rating decision denying the veteran's 
request to reopen a claim for service connection for an 
acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  Evidence submitted since the April 1999 rating decision 
is new and material; thus, the requirements to reopen the 
claim of service connection for an acquired psychiatric 
disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO substantially satisfied the duties to notify and 
assist.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  To the extent that there may be 
any deficiencies of notice or assistance, there is no 
prejudice to the veteran given the favorable nature of the 
Board's decision to reopen the claim.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for certain chronic diseases 
such as psychosis may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2006).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
C.F.R. §§ 3.160(d), 20.1103 (2006).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In an April 1999 decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a psychiatric disorder.  At that 
time, no nexus existed between current disease and service.  
The April 1999 rating action represents the most recent final 
decision regarding this claim.  See 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.1103.  The veteran sought to reopen his 
claim in February 2004.  The Board must review the evidence 
submitted since the 1999 decision in order to ascertain 
whether new and material evidence has been submitted.

Since the April 1999 rating action, the veteran submitted a 
statement from Larry A. Peterson, his counselor at the Vet 
Center, dated in March 2004.  Mr. Peterson diagnosed the 
veteran as having major depression originating while he was 
in the Army.  This evidence is new and material and affords a 
basis under which to reopen the claim.

Accordingly, the Board finds that the evidence received 
subsequent to the last final decision is new and material and 
serves to reopen the veteran's claim for service connection 
for an acquired psychiatric disorder.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2006).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for an acquired psychiatric disorder 
is reopened.  To this extent only, the claim is allowed.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

During the February 2006 personal hearing, the veteran stated 
that he was receiving Social Security benefits entirely based 
on his psychiatric disorder.  There is no indication of 
record that the RO attempted to obtain the veteran's records 
from the Social Security Administration (SSA).  These records 
should be obtained on remand.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

The veteran also contended during his personal hearing that 
the record did not contain his entire service personnel file, 
which would be helpful in demonstrating that he was 
discharged for a mental disorder.  Review of the claims file 
shows that there are some personnel records that the veteran 
submitted in support of his claim; however, it does not 
appear to be his complete personnel file.  The RO should make 
arrangements to obtain these records.

Finally, the veteran should be afforded a VA psychiatric 
examination to determine the nature and etiology of his 
currently diagnosed psychiatric disorder.

Accordingly, the case is REMANDED for the following actions:

1.   Make arrangements to obtain from 
SSA copies of all the documents or 
evidentiary material that were used in 
considering the veteran's claim for 
disability benefits.  

2.   Make arrangements to obtain the 
veteran's complete service personnel 
records, to include all records 
associated with his separation from 
service for unsuitability.  See 
Memorandum, Department of the Army, 2nd 
Cbt Spt Hospital, Fort Benning, GA, 
dated August 20, 1982.

3.  Make arrangements for the veteran to 
be scheduled for a VA psychiatric 
examination.  The claims folder and a 
copy of this remand should be provided 
to the examiner to be reviewed in 
conjunction with the examination.  All 
necessary tests should be conducted and 
all clinical findings reported in 
detail.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any psychiatric 
disorder found to be present.  The 
examiner should state whether it is at 
least as likely as not (50 percent or 
more likelihood) that any currently 
diagnosed psychiatric disorder had its 
onset during active service or is 
related to any in-service disease or 
injury.

The examiner is requested to provide an 
opinion as to whether a psychosis was 
manifest within one year of the 
veteran's separation from service, i.e., 
between September 1982 and September 
1983.

The examiner must provide a 
comprehensive report including a 
complete rationale for all conclusions 
reached.

4.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the appellant, he should be provided 
with a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


